DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Arguments/Remarks filed on 6/29/2021.
Claims 1-20 are pending.  Claims 8-13 are withdrawn. Claims 1 and 14 are independent.
Response to Arguments
Applicants' arguments, filed 6/29/2021, with respect to independent claims 1 and 14, although substantive and pertinent to expediting the prosecution of the current application, are considered not persuasive, respectfully, for the reasons that follow.
Regarding independent claims 1 and 14, the claims recite “an antenna disposed on the first circuit-board surface of the circuit board” which applicants contend is not disclosed or taught by the prior art, including Ndip, since “Ndip discloses an antenna structure 13 disposed on a three-dimensional shape structure 14 which is designed to space the antenna structure 13 apart from the surface of the circuit board. In fact, paragraph [0044] of Ndip specifically states that "the antenna structure 13 arranged at the three-dimensional shape structure 14 is also spaced apart spatially from the substrate 11, without contacting the first side 11A of the substrate 11" (emphasis added). Similar wording is repeated in paragraphs [0056]. [0073], [0082] and various other paragraphs. In other words, the antenna structure 13 of Ndip is not disposed on the first circuit-board surface of the circuit-board as recited in the pending claims.” (Remarks 2-4)
directly on the first circuit-board surface of circuit board such that there is no intervening elements/layers between the antenna and the first circuit-board surface.
Thus, for the aforementioned reasons the rejection is deemed proper.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

    PNG
    media_image1.png
    511
    1284
    media_image1.png
    Greyscale

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ndip et al. (US 2020/0144709 A1, hereinafter “Ndip”) in view of Park et al. (US 2019/0131689 A1, hereinafter “Park”).
Regarding independent claim 1, Figures 16-19 of Ndip disclose an electrical module assembly comprising: 
a circuit board 111 (“substrate... printed circuit board”- ¶0093) with opposing major surfaces including a first circuit-board surface (i.e., top surface of 111) and a second circuit-board surface (i.e., bottom surface of 111), the second circuit-board surface defining a cavity (i.e., the filled cavity which includes “Wafer-Level Packaged Die”; see above Examiner’ Markup Fig. 16 Ndip) in the circuit board 111; 
an antenna 10 (“antenna device”- ¶0090) disposed on the first circuit-board surface of the circuit board 111 (¶0095); 
a wafer-level packaged die (i.e., the packaged structure including 112 “high-frequency chip” and 113 “integrated circuit components”- ¶0094 noted by the enclosed area notated as “Wafer-Level Packaged Die”; see above Examiner’ Markup Fig. 16 Ndip) embedded in the cavity defined by the second circuit-board surface of the circuit 
a second substrate (i.e., “another substrate”- ¶0097) coupled to the second circuit-board surface, and coupled to the wafer-level packaged die at the electrical contacts 115 on the second wafer-level packaged die surface of the wafer-level packaged die.
Ndip does not expressly disclose wherein the second substrate is a circuit board such that it can be interpreted as the claimed “second circuit board”.
Figure 2 of Park discloses an electrical module assembly comprising a substrate 10 (“substrate”- ¶0048) which is a printed circuit board (¶0048).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ndip such that the second substrate is a circuit board as taught by Park for the purpose of utilizing a suitable and well-known type of substrate which is well known in the art (Park ¶0048). Thus, in the combined teachings the second substrate in Ndip is a circuit board such that it can be interpreted as the claimed “second circuit board”.
claim 6, Figures 16 and 19 of Ndip disclose wherein the circuit board 111 comprises a first build-up layer (i.e., topmost layer of 111) with the first circuit-board surface, a second build-up layer (i.e., bottommost layer of 111) with the second circuit-board surface that defines the cavity in the circuit board 111, and a core layer (i.e., collectively the two middle layers of 111) between the first build-up layer and the second build-up layer.
Regarding claim 7, Figures 16-19 of Ndip disclose wherein the electrical contacts 115 include thermal vias 118 (“thermal via”- ¶0101) or conductive ink fill (i.e., “conductive paste”- ¶0100) (¶¶0099-0101).
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Ndip and Park in further view of Wood et al. (US 2017/0271258 A1, hereinafter “Wood”).
Regarding claim 2, Figures 16-19 of Ndip disclose wherein the wafer-level packaged die includes an integrated circuit die 112 that is wafer-level packaged to produce the wafer-level packaged die, the integrated circuit die 112 being within the wafer-level packaged die, and wherein the integrated circuit die 112 is operational in a high frequency range of 1 GHz to 1 THz (¶¶0063, 0094).
Ndip does not expressly disclose wherein the integrated circuit die is a monolithic microwave integrated circuit die.
Wood discloses a monolithic microwave integrated circuit die which is operational in the microwave frequency range of about 300 MHz to about 300 GHz (¶¶0131-0132).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined 
Regarding claim 4, the combined teachings, particularly Figures 16-19 of Ndip disclose wherein the wafer-level packaged die further includes second vias (i.e., the via structures notated as “2nd Vias”; see above Examiner’s Markup Fig. 16 Ndip) that extend from the second wafer-level packaged die surface to the monolithic microwave integrated circuit die 112 within the wafer-level packaged die, the second vias are electrically connected with the monolithic microwave integrated circuit die 122 and an external communication circuit (i.e., the circuit of the second circuit board) coupled to the electrical module assembly (¶0097). 
Note, the recited “the second vias configured to carry signals between the monolithic microwave integrated circuit die and an external communication circuit coupled to the electrical module assembly” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus. see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is the electrical  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Ndip, Park and Wood in further view of Yoo et al. (US 2013/0009320 A1, hereinafter “Yoo”).
Regarding claim 3, Ndip does not expressly disclose wherein the wafer-level packaged die includes solder bumps disposed on the first wafer-level packaged die surface and in contact with the vias that extend from the antenna through the circuit board to the solder bumps on the first wafer-level packaged die surface, the vias and solder bumps configured to carry signals between the antenna and the monolithic microwave integrated circuit die within the wafer-level packaged die.
Figure 6 of Yoo discloses an electrical module assembly comprising a wafer-level packaged die 10 (“semiconductor chip”- ¶0045) wherein the wafer-level packaged die 10 includes solder bumps 12 (“connection pads... solder bump”- ¶0046) disposed on a 
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings such that wherein the wafer-level packaged die includes solder bumps disposed on the first wafer-level packaged die surface and in contact with the vias that extend from the antenna through the circuit board to the solder bumps on the first wafer-level packaged die surface, the vias and solder bumps configured to carry signals between the antenna and the monolithic microwave integrated circuit die (analogous to the integrated circuit die in Yoo) within the wafer-level packaged die as taught by Yoo for the purpose of utilizing suitable and well-known electrical connectors of the wafer-level packaged die and associated configuration to electrically connect the wafer-level packaged die with the antenna and the outside (Yoo ¶¶0046-0047)
Note, the recited “configured to carry signals between the antenna and the monolithic microwave integrated circuit die within the wafer-level packaged die” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus. see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
Regarding claim 5, the combined teachings, particularly Figures 16-19 of Ndip disclose the wafer-level packaged die further includes second vias (i.e., the via structures notated as “2nd Vias”; see above Examiner’s Markup Fig. 16 Ndip) that extend from the second wafer-level packaged die surface to the monolithic microwave integrated circuit die 112 within the wafer-level packaged die, and the second vias are electrically connected with the monolithic microwave integrated circuit die 122 and an external communication circuit (i.e., the circuit of the second circuit board) coupled to the electrical module assembly (¶0097).
Ndip does not expressly disclose wherein the wafer-level packaged die includes solder bumps disposed on the first wafer-level packaged die surface and in contact with the vias that extend from the antenna through the circuit board to the solder bumps on the first wafer-level packaged die surface, and wherein the vias, the solder bumps and 
Figure 6 of Yoo discloses an electrical module assembly comprising a wafer-level packaged die 10 (“semiconductor chip”- ¶0045) wherein the wafer-level packaged die 10 includes solder bumps 12 (“connection pads... solder bump”- ¶0046) disposed on a first wafer-level packaged die surface and in contact with vias 34 (“vias”- ¶0053; see Fig. 2 for notation) that extend from an antenna 40 (“antenna part”- ¶0045; see Fig. 2 for notation) through a circuit board 30 (“substrate part... printed circuit board”- ¶0050) to the solder bumps 12 on the first wafer-level packaged die surface, the vias 34 and solder bumps 12 configured to carry signals between the antenna 40 and an integrated circuit die 10 within the wafer-level packaged die 10 (¶¶0046-0047).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings such that wherein the wafer-level packaged die includes solder bumps disposed on the first wafer-level packaged die surface and in contact with the vias that extend from the antenna through the circuit board to the solder bumps on the first wafer-level packaged die surface, the vias and solder bumps configured to carry signals between the antenna and the monolithic microwave integrated circuit die (analogous to the integrated circuit die in Yoo) within the wafer-level packaged die as taught by Yoo for the purpose of utilizing suitable and well-known electrical connectors of the wafer-level packaged die and associated configuration to electrically connect the wafer-level packaged die with the antenna and the outside (Yoo ¶¶0046-0047)
 see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is the electrical connection between the vias, the solder bumps, the second vias, the antenna, the monolithic microwave integrated circuit die within the wafer-level packaged die, and the external communication circuit coupled to the electrical module assembly, which the combined teachings clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
Claims 14-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ndip in view of Wood and Park. 
independent claim 14, Figures 16-19 of Ndip disclose a system, comprising: 
an electrical module assembly comprising: 
a circuit board 111 (“substrate... printed circuit board”- ¶0093) with opposing major surfaces including a first circuit-board surface (i.e., top surface of 111) and a second circuit-board surface (i.e., bottom surface of 111), the second circuit-board surface defining a cavity (i.e., the filled cavity which includes “Wafer-Level Packaged Die”; see above Examiner’ Markup Fig. 16 Ndip) in the circuit board 111; 
an antenna 10 (“antenna device”- ¶0090) disposed on the first circuit-board surface of the circuit board 111 (¶0095); 
a wafer-level packaged die (i.e., the packaged structure including 112 “high-frequency chip” and 113 “integrated circuit components”- ¶0094 noted by the enclosed area notated as “Wafer-Level Packaged Die”; see above Examiner’ Markup Fig. 16 Ndip) embedded in the cavity defined by the second circuit-board surface of the circuit board 111, the wafer-level packaged die with opposing major surfaces including a first wafer-level packaged die surface (i.e., top surface of “Wafer-Level Packaged Die”) and a second wafer-level packaged die surface (i.e., bottom surface of “Wafer-Level Packaged Die”), the second wafer-level packaged die surface having electrical contacts 115 (“solder balls”- ¶0097 and including the other contact variations shown in Figs. 17-19) thereon, the circuit board 111 including vias 39, 114 (“via”, “further via”- ¶0096) that extend from the antenna 10 through the circuit board 111 to the first wafer-level packaged die 
a second substrate (i.e., “another substrate”- ¶0097) coupled to the second circuit-board surface, and coupled to the wafer-level packaged die at the electrical contacts 115 on the second wafer-level packaged die surface of the wafer-level packaged die; and
wherein the wafer-level packaged die includes an integrated circuit die 112 that is wafer-level packaged to produce the wafer-level packaged die, the integrated circuit die 112 being within the wafer-level packaged die, and wherein the integrated circuit die 112 is operational in a high frequency range of 1 GHz to 1 THz (¶¶0063, 0094).
	Ndip does not expressly disclose wherein the system is a satellite system, and the satellite system further comprising a communication circuit coupled to the electrical module assembly and configured to transmit or receive signals via the antenna.
Wood discloses a satellite system comprising a monolithic microwave integrated circuit die which is operational in the microwave frequency range of about 300 MHz to about 300 GHz, and a communication circuit (i.e., the circuitry of the satellite) coupled to an electrical module assembly comprising the monolithic microwave integrated circuit die and configured to transmit or receive signals via an antenna (i.e., the system inherently requires an antenna to communicate between the satellite and monolithic microwave integrated circuit die) (¶¶0131-0132).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ndip such that 
The combined teachings do not expressly disclose wherein the second substrate is a circuit board such that it can be interpreted as the claimed “second circuit board”.
Figure 2 of Park discloses an electrical module assembly comprising a substrate 10 (“substrate”- ¶0048) which is a printed circuit board (¶0048).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings such that the second substrate is a circuit board as taught by Park for the purpose of utilizing a suitable and well-known type of substrate which is well known in the art (Park ¶0048). Thus, in the combined teachings the second substrate in Ndip is a circuit board such that it can be interpreted as the claimed “second circuit board”.
Note, the recited “configured to transmit or receive signals via the antenna” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus. see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must 
Regarding claim 15, the combined teachings disclose wherein the wafer-level packaged die includes a monolithic microwave integrated circuit die 12 that is wafer-level packaged to produce the wafer-level packaged die, the monolithic microwave integrated circuit die 12 being within the wafer-level packaged die (see combined teachings including Wood).
Regarding claim 17, the combined teachings, particularly Figures 16-19 of Ndip disclose wherein the wafer-level packaged die further includes second vias (i.e., the via structures notated as “2nd Vias”; see above Examiner’s Markup Fig. 16 Ndip) that extend from the second wafer-level packaged die surface to the monolithic microwave integrated circuit die 112 within the wafer-level packaged die, the second vias are electrically connected with the monolithic microwave integrated circuit die 122 and an 
Note, the recited “the second vias configured to carry signals between the monolithic microwave integrated circuit die and an external communication circuit coupled to the electrical module assembly” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus. see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is the electrical connection between the monolithic microwave integrated circuit die and the external communication circuit coupled to the electrical module assembly, which the combined teachings clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
Regarding claim 19, Figures 16 and 19 of Ndip disclose wherein the circuit board 111 comprises a first build-up layer (i.e., topmost layer of 111) with the first circuit-board surface, a second build-up layer (i.e., bottommost layer of 111) with the second circuit-
Regarding claim 20, Figures 16-19 of Ndip disclose wherein the electrical contacts 115 include thermal vias 118 (“thermal via”- ¶0101) or conductive ink fill (i.e., “conductive paste”- ¶0100) (¶¶0099-0101).
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Ndip, Wood and Park in further view of Yoo. 
Regarding claim 16, Ndip does not expressly disclose wherein the wafer-level packaged die includes solder bumps disposed on the first wafer-level packaged die surface and in contact with the vias that extend from the antenna through the circuit board to the solder bumps on the first wafer-level packaged die surface, the vias and solder bumps configured to carry signals between the antenna and the monolithic microwave integrated circuit die within the wafer-level packaged die.
Figure 6 of Yoo discloses an electrical module assembly comprising a wafer-level packaged die 10 (“semiconductor chip”- ¶0045) wherein the wafer-level packaged die 10 includes solder bumps 12 (“connection pads... solder bump”- ¶0046) disposed on a first wafer-level packaged die surface and in contact with vias 34 (“vias”- ¶0053; see Fig. 2 for notation) that extend from an antenna 40 (“antenna part”- ¶0045; see Fig. 2 for notation) through a circuit board 30 (“substrate part... printed circuit board”- ¶0050) to the solder bumps 12 on the first wafer-level packaged die surface, the vias 34 and solder bumps 12 configured to carry signals between the antenna 40 and an integrated circuit die 10 within the wafer-level packaged die 10 (¶¶0046-0047).

Note, the recited “configured to carry signals between the antenna and the monolithic microwave integrated circuit die within the wafer-level packaged die” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus. see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is the electrical connection between the antenna and the monolithic microwave integrated circuit die within the wafer-level packaged die, which the combined teachings clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to 
Regarding claim 18, the combined teachings, particularly Figures 16-19 of Ndip disclose the wafer-level packaged die further includes second vias (i.e., the via structures notated as “2nd Vias”; see above Examiner’s Markup Fig. 16 Ndip) that extend from the second wafer-level packaged die surface to the monolithic microwave integrated circuit die 112 within the wafer-level packaged die, and the second vias are electrically connected with the monolithic microwave integrated circuit die 122 and an external communication circuit (i.e., the circuit of the second circuit board) coupled to the electrical module assembly (¶0097).
Ndip does not expressly disclose wherein the wafer-level packaged die includes solder bumps disposed on the first wafer-level packaged die surface and in contact with the vias that extend from the antenna through the circuit board to the solder bumps on the first wafer-level packaged die surface, and wherein the vias, the solder bumps and the second vias are configured to carry signals between the antenna, the monolithic microwave integrated circuit die within the wafer-level packaged die, and an external communication circuit coupled to the electrical module assembly.
Figure 6 of Yoo discloses an electrical module assembly comprising a wafer-level packaged die 10 (“semiconductor chip”- ¶0045) wherein the wafer-level packaged die 10 includes solder bumps 12 (“connection pads... solder bump”- ¶0046) disposed on a 
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings such that wherein the wafer-level packaged die includes solder bumps disposed on the first wafer-level packaged die surface and in contact with the vias that extend from the antenna through the circuit board to the solder bumps on the first wafer-level packaged die surface, the vias and solder bumps configured to carry signals between the antenna and the monolithic microwave integrated circuit die (analogous to the integrated circuit die in Yoo) within the wafer-level packaged die as taught by Yoo for the purpose of utilizing suitable and well-known electrical connectors of the wafer-level packaged die and associated configuration to electrically connect the wafer-level packaged die with the antenna and the outside (Yoo ¶¶0046-0047)
Note, the recited “wherein the vias, the solder bumps and the second vias are configured to carry signals between the antenna, the monolithic microwave integrated circuit die within the wafer-level packaged die, and an external communication circuit coupled to the electrical module assembly” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus. see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY C CHANG/Primary Examiner, Art Unit 2895